PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/152,960
Filing Date: 5 Oct 2018
Appellant(s): TANG et al.



XuFan Tseng
55,688
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 9, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of the Rejection
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over
Yoon et al. US 20040029844 Al.
Yoon discloses a beverage comprising plant sterols including sitosterol and stigmasterol [0037] as claimed, in amounts [0044] defined as “olfactory effective amount” in the current disclosure (1 ppt or greater by weight, preferably 1ppt to 100ppm by weight [0034]). In particular, Yoon discloses dispersing plant sterol, such as sitosterol in a beverage, such as water, juice beverages, carbonated drinks, milk, drink made of grains, coffee, tea, alcoholic drinks (fermented liquor, such as wine, beer, or distilled spirit, that contains ethanol) and other popular drinks, and a plant sterol-dispersed beverage ([0041], working examples).
Appellant has not shown the criticality of the claimed narrower “olfactory effective ranges”. It is therefore considered that the claimed ranges are preferred ranges greater than 1ppt [0034].
A beverage in Yoon is considered to inherently have plant sterols in an “olfactory effective amount’, as a composition cannot be separated from its properties.
prima facie obvious over Yoon.

Claims 7-10 are rejected under 35 USC 103 as being unpatentable over
Yamamoto et al. (JP2003219832A, machine translation of description).
Yamamoto discloses a beverage [0017] comprising a taste modifying agent that
is a sterol such as sitosterol, stigmasterol, campesterol [0006], wherein the agent is
added at a level of 1ppb-100ppm, preferably at 5 ppb to 50 ppm, or more preferably at 10 ppb to 30 ppm for taste improvement functionality [0018]. These values encompass or overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re
Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,
16 USPQ2d 1934 (Fed. Cir. 1990).
A beverage with the claimed compound in this range is considered to inherently
comprise an “olfactory effective amount” of the compound.

(3) Withdrawn Rejections
The following ground of rejection is not presented for review on appeal because it has been withdrawn by the examiner.  
The double patenting rejection over claims of copending application 16/083,641, in view of the Terminal Disclaimer filed 5/14/2021.



 (4) Response to Argument
Appellant’s arguments (bolded/italicized) and the corresponding responses are as below:
 “Neither Yoon nor Yamamoto recognizes that the amount of plant sterols, when provided as an olfactory effective amount, intensifies the carbonation sensation produced by a carbonated beverage. Accordingly, the prior art does not teach optimizing plant sterol amounts in a carbonated beverage.”
“Gomez Declaration provides results for the four compounds recited in claim 9. Given that all four compounds share the common structure of Formula I, consistently provide the effect of carbonation enhancement within the claimed range, and fail to provide said effect when used at a level outside the claimed range, these compounds are representative of the claimed genus of Formula I and the activity of the same.”
This is not persuasive because claim 7 is directed to a broad composition whereas the declaration is directed to a narrow composition.  In addition, the open -ended transitional phrase “comprising" does not preclude other ingredients in the composition with potential effects on any perceived carbonation sensation.  Claim 7 recites a carbonated beverage comprising an olfactory effective amount of Formula 1. A beverage as defined in the specification is exemplified by a selection from the group consisting of a carbonated water, a mineral water, a soda, a beer, a sparkling wine and a champagne (specification page 4). “Soda” is generally understood as a beverage composition containing sweeteners, flavoring compounds, colorants, other ingredients such as emulsifiers/surfactants, and carbonated water.  

“In certain embodiments, the compound is beta-sitosterol, stigmasterol, chenodeoxycholic acid or CHAPS. In other embodiments, the olfactory effective amount is about 1 part per trillion or greater by weight, or more preferably about 1 part per trillion to about 100 parts per billion by weight. “ 

Sweeteners and flavorings for example, in a soda may be plant extracts or juices inherently containing plant sterols, including the claimed plant sterols in varying amounts.  Beer and wine derived from plant sources inherently contain plant sterols in varying amounts.
Further, appellant’s argument based on “olfactory effective amount” as defined in the specification is not persuasive because this is a subjective parameter by one skilled in the art which “intensifies the carbonation sensation” of the beverage and throughout prosecution this parameter has been considered in the determination of patentability of the claims.  
According to the disclosure, “carbonation effect” refers to the pleasant, tingly sensation on the tongue created by the small bubbles of carbon dioxide released from a carbonated beverage. 
The claimed “olfactory effective amount” range is at most shown in experimental evaluation of carbonated water alone. The perception of “carbonation effect” as influenced by the presence of varied ingredients, for example sweeteners, acidulants, surfactants and other ingredients in a beverage composition is not known. It would therefore not be possible to extrapolate the claimed “olfactory effect amount” range to beverage compositions other than carbonated water.  
The Gomez declaration is therefore not commensurate in scope with the claimed invention. The experiments in the declaration have been performed with a specific beverage, namely carbonated water, consisting of water and carbon dioxide, and 
Furthermore, the affidavit is directed to levels of four specific compounds from the broad range of structures claimed in claim 7 and is therefore not commensurate in scope with the claimed invention.  According to the disclosure (Table 3) not all analogs of beta-sitosterol, for example, are effective under the disclosed conditions. Claim 7 presents a general formula that includes compounds other than the four compounds tested. The results presented cannot be extrapolated to all compounds covered by the general formula.
Claim 7 recites a beverage composition (broad). However, the argued affidavit is directed to carbonated water/lime flavored carbonated water, which is one of the compositions defined as "beverage" in the disclosure. According to the disclosure, beverage includes for example, carbonated water, a mineral water, a soda, a beer, a sparkling wine and a champagne. The results presented in the affidavit are relevant to carbonated water and lime flavored carbonated water but cannot be extrapolated to all beverages for the reasons discussed above. Beverage compositions typically contain additional components the effects of which on the subjective sensory tests are not known.
“Yoon’s amount is 10 to 10,000-fold and the preferred amount is
1000 to 10,000-fold higher than the upper amount of the claimed invention. It would be apparent to a skilled person that Yoon’s range does not touch, overlap or even come close to the claimed range and therefore, on this basis alone, cannot be held to make the claimed invention obvious. See MPEP §2143.03.
Moreover, given that paragraphs [0020] and [0021] of Yoon teach that the objects of the invention therein are to “provide a method of dispersing plant sterol in aqueous bases into a convenient form which is suitable for use in drinks and improved in the bioavailability of the plant sterol in addition to having no influence on the characteristic taste and flavor of the applied beverage” (emphasis added) and “containing a dispersion of plant sterol which is not bristly to the mouth” (emphasis added), this reference teaches away from modifying the amounts described by Yoon to arrive at the amounts presently claimed.” 
This is not persuasive because the composition in Yoon contains the claimed plant sterols, the content of which overlaps the content defined in the current specification as “olfactory effective amount” which is 1 ppt or greater by weight, preferably 1ppt to 100ppm by weight [0034]. Appellant, as discussed above, has not established criticality of the claimed narrower ranges over the broad range of claimed beverages. The claimed range, wherein the olfactory effective amount is from about 1 part per trillion to about 10 parts per million by weight, is considered a preferred range determined by subjective evaluation of taste properties of an unspecified beverage composition and is therefore an obvious modification depending on the desired taste properties sought by one skilled in the art.

“Examiner has not established that the amount of plant sterol was recognized to be a result-effective available as to carbonation of Yoon’s beverages, wherein Yoon’s beverages may or may not be incorporated with carbon dioxide. See Yoon, paragraph [0041]. Thus, there is no evidence to indicate whether a carbonated beverage would be particularly selected from all beverages described in Yoon and such a carbonated beverage having the claimed amount of plant sterol would result from optimizing the amount of plant sterol of Yoon to achieve the desired enhancement of carbonation”.
This is not persuasive because “olfactory effective amount” is directed to an intended use of the claimed composition. The rationale for rejection did not include optimization or a motivation to optimize. Appellant, as discussed above, has not established the criticality of narrower ranges of the disclosed composition comprising 1 ppt or greater by weight, preferably 1ppt to 100ppm by weight [0034] of the claimed broad range of compounds over the range of claimed “beverages.”  The composition in Yoon contains plant sterols at levels in the range considered “olfactory effective amount” according to appellant’s disclosure. The claimed range, wherein the olfactory effective amount is from about 1 part per trillion to about 10 parts per million by weight, 
A beverage in Yoon is considered to inherently have plant sterols in an “olfactory effective amount’ as defined in the disclosure.
“Yamamoto does not teach or suggest that the beverage is a carbonated beverage. Neither does Yamamoto teach or suggest that the improvement in taste is attributed to any carbonation effect. Rather, what is taught is that beverages include “fruit-free beverages, beverages containing fruit juice, lactic acid bacteria beverages, powdered beverages, tea beverages, coffee beverages and other beverages.” Moreover, Yamamoto demonstrates the addition of 0.01% (100 ppm) of taste improving agent to green tea (Test Example 8, paragraph [0041]), with no teaching or demonstration of using the disclosed steroids in carbonated beverages to enhance carbonation effect.”
This is not persuasive because “olfactory effective amount” is directed to an intended use of the claimed composition.  Yamamoto discloses a beverage [0017] comprising a taste modifying agent that is a sterol such as sitosterol, stigmasterol, campesterol [0006], wherein the agent is added at a level of 1ppb-100ppm, preferably at 5 ppb to 50 ppm, or more preferably at 10 ppb to 30 ppm for taste improvement functionality [0018]. These values encompass or overlap the claimed ranges. The exemplified beverages in Yamamoto include fermented beverages (lactic acid bacteria beverages) that are inherently carbonated. Furthermore, “beverages” broadly includes carbonated beverages. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                                        
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.